United States Court of Appeals
                    For the First Circuit
No. 19-1992

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

                       LUIS RIVERA RUIZ,

                     Defendant, Appellant.
                     _____________________



                         ERRATA SHEET


     The opinion of this Court, issued on August 4, 2022, is
amended as follows:

    On page 15, line 23,"Davilla" should be "Davila".

    On page 23, line 7, "Davilla" should be "Davila".

    On page 24, line 14, "Davilla" should be "Davila